Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 1 of 11




                     - EXHIBIT G -
      Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 2 of 11



            UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

    If you bought Keurig K-Cup Portion Packs,1 from persons other than Keurig and not for
     the purpose of resale, (i) between September 7, 2010, and August 14, 2020, in the United
    States (except Mississippi and Rhode Island); (ii) between March 24, 2011, and August 14,
    2020, in Mississippi; or (iii) between July 15, 2013, and August 14, 2020, in Rhode Island,
                  you may be entitled to payment from a class action settlement.

               A federal court authorized this Notice. This is not a solicitation from a lawyer.

Para una notificación en español, visita www.KeurigIndirectPurchaserSettlement.com o llama 1-833-
                                              794-0948.

         Keurig Green Mountain, Inc. (“Keurig”) has agreed to pay $31 million (the “Settlement
          Amount”) into a fund (the “Fund”) to fully settle and release claims of all persons in the United
          States and its territories who purchased, from persons OTHER THAN Keurig and not for the
          purpose of resale, Keurig K-Cup Portion Packs during the time period set forth above, as
          described in the settlement agreement (“Settlement”).

         The Fund will be used to pay Settlement Class Members who send in a valid Claim Form; an
          attorneys’ fee award not to exceed 33 1/3% of the Settlement Amount and to be determined by
          the Court; any incentive awards, not to exceed $3,000 for each Class Representative and to be
          determined by the Court; and litigation costs, not to exceed $2.82 million plus any additional
          costs of settlement claims administration. If there are any uncashed checks or amounts remaining
          in the Fund after payments to Settlement Class Members, attorneys’ fees, incentive awards, and
          litigation and settlement claims administration costs are made, that money will be distributed cy
          pres to Consumer Reports, an independent, nonprofit organization that works side by side with
          consumers to create a safe, fair, and transparent marketplace.

         The Settlement resolves a lawsuit alleging that Keurig monopolized or attempted to monopolize
          and restricted, restrained, foreclosed, and excluded competition in order to raise, fix, maintain, or
          stabilize the prices of Keurig K-Cup Portion Packs at artificially high levels in violation of
          Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, Section 3 of the Clayton Act, 15
          U.S.C. § 14, and various state antitrust, unfair competition, consumer protection, unjust
          enrichment, and other laws.

         The two sides disagree on whether Plaintiffs and the Settlement Class could have prevailed at
          trial. Keurig continues to deny all of Plaintiffs’ allegations and, by entering into the Settlement,
          Keurig has not conceded the truth or validity of any of the claims against it.

         Your legal rights are affected whether you act or don’t act. Read this Notice carefully.




1
 Keurig K-Cup Portion Packs mean single-serve beverage portion packs manufactured or licensed by Keurig that
are compatible with Keurig brewers. A portion pack manufactured or licensed by Keurig will generally display the
Keurig brand name or logo on the package.

                        QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                       WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
   Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 3 of 11




              YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

                                                      If you submit a valid Claim Form by _________,
SUBMIT A CLAIM FORM
                                                      and the claim is accepted, you may be eligible to
                                                      receive a cash refund in the form of electronic
                                                      payment or a check and will give up certain rights
                                                      to sue Keurig.

                                                      This is the only option that allows you to sue
EXCLUDE YOURSELF
                                                      Keurig on your own regarding the legal claims in
                                                      this case, but you will not receive compensation
                                                      under the Settlement. The deadline for excluding
                                                      yourself is _____________.

                                                      Write to the Court about why you do not like the
OBJECT
                                                      Settlement. The deadline for objecting is
                                                      ________.

                                                      If you do nothing, you will receive no money from
DO NOTHING
                                                      the Settlement, but you will still be bound by the
                                                      Settlement and will give up certain rights to sue
                                                      Keurig.

       These rights and options—and the deadlines to exercise them—are explained in this Notice.

       The Court in charge of this case still has to decide whether to approve the Settlement.
        Compensation will be issued if the Court approves the Settlement and after appeals are resolved,
        if any. Please be patient.

                                        BASIC INFORMATION
1. Why was this Notice issued?

This Notice was issued because a Court has preliminarily certified this case as a class action lawsuit for
settlement purposes only, and your rights may be affected. If you bought Keurig K-Cup Portion Packs,
from someone other than Keurig and not for the purpose of resale, (i) between September 7, 2010, and
August 14, 2020, in the United States (except Mississippi and Rhode Island); (ii) between March 24,
2011, and August 14, 2020, in Mississippi; or (iii) between July 15, 2013, and August 14, 2020, in Rhode
Island, you may have legal rights and options in this case. This Notice explains all of your rights in detail
below. Judge Vernon S. Broderick of the United States District Court for the Southern District of New
York is overseeing this class action. The case is known as In re: Keurig Green Mountain Single-Serve
Coffee Antitrust Litigation, MDL No. 2542, Master Docket No. 1:14-md-02542-VSB-SLC, Civil Action
No. 1:13-03790-VSB-SLC. The people who sued are called the Plaintiffs. The company they sued, Keurig
Green Mountain, Inc., is called the Defendant or Keurig.




                      QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                     WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
   Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 4 of 11




2. Why is this a class action?

In a class action, one or more people, called “Class Representatives” (in this case, Wasif Bala, Yelda
Mesbah Bartlett, Lavinia Simona Biasell, Linda Bouchard, Bouchard & Sons Garage, Inc., Luke Cuddy,
Jonna Dugan, Erin Dunbar, Larry Gallant, Denise Gilmore, Patricia Hall, Jennifer Harrison, Teena Marie
Johnson, Lori Jo Kirkhart, Kori Lodi, Vivid Hair Studio LLC, Wauneta Dibbern, John Lohin, Angus
Macdonald, Edgar Medina, Jennifer Mileikowsky, Brier Miller Minor, David W. Nation, Patricia J.
Nelson, Julie Rainwater, Betty Ramey, Lauren Jill Schneider, Shirley Anne Schroeder, Jason and Amy
Stratman, and Toni Williams (collectively, “Plaintiffs”)), sue on behalf of all people who have similar
claims. Together, these people are called a Settlement Class or Settlement Class Members. One court
resolves the issues for all Settlement Class Members, except for those who exclude themselves from the
Settlement Class. Here, the Court has certified a class action for settlement purposes only. More
information about why this is a settlement class action can be found in the Court’s Order Granting Indirect
Purchaser Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement and
Approval of Claims Administrator and Class Notice Plan, which is available at
www.KeurigIndirectPurchaserSettlement.com.

3. Why is there a Settlement?

The Court did not decide in favor of Plaintiffs or Keurig. Plaintiffs think they would have prevailed at
trial. Keurig thinks the Plaintiffs would not have won anything at a trial. But there was no trial. Instead,
both sides agreed to this Settlement. That way, they avoid the risk and cost of a trial, and the Settlement
Class Members will receive compensation. The Class Representatives and their attorneys think the
Settlement is best for all Settlement Class Members.

                                  THE CLAIMS IN THE LAWSUIT
4. What is the lawsuit about?

The lawsuit has been pending since 2014 (the “Action”). It claims that Keurig monopolized or attempted
to monopolize and restricted, restrained, foreclosed, and excluded competition in order to raise, fix,
maintain, or stabilize the prices of Keurig K-Cup Portion Packs at artificially high levels in violation of
Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2, Section 3 of the Clayton Act, 15 U.S.C. § 14,
and various state antitrust, unfair competition, consumer protection, unjust enrichment, and other laws.
More information can be found in the Third Consolidated Amended Indirect Purchaser Class Action
Complaint, available at www.KeurigIndirectPurchaserSettlement.com

                            MEMBERS OF THE SETTLEMENT CLASS
5. How do I know if I am a part of the Settlement Class?

The Court has certified this case for settlement purposes only as a class action. The class (the “Settlement
Class”) is defined as:

        All individuals and entities in the United States and its territories that purchased, from
        persons other than Keurig and not for resale, Keurig K-Cup Portion Packs during the
        period September 7, 2010, to August 14, 2020 (except for claims under Mississippi law—
        which are for purchases during the period from March 24, 2011, to August 14, 2020—
        and Rhode Island Law—which are for purchases from July 15, 2013, to August 14,
        2020).

                      QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                     WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
    Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 5 of 11




Excluded from the Settlement Class are Keurig and its predecessors, subsidiaries, parents, affiliates, joint
venturers, and their directors and executive officers, and parties to any supply, retail, or distribution
contracts with Keurig relating to Keurig K-Cup Portion Packs or Keurig brewers, as well as all federal
governmental entities and instrumentalities of the federal government, states and their subdivisions,
agencies and instrumentalities, any judge or jurors assigned to this case, the Hon. Joseph J. Farnan, Jr.
(Ret.), who served as a mediator in this case and any class member who excludes themselves as set fort in
part 14.

The “Settlement Class Period” is defined as September 7, 2010, to August 14, 2020, inclusive, for
purchases in the United States (excluding Mississippi and Rhode Island). For purchases in Mississippi, the
Settlement Class Period is defined as March 24, 2011, to August 14, 2020, inclusive. For purchases in
Rhode Island, the Settlement Class Period is defined as July 15, 2013, to August 14, 2020, inclusive.

                                    THE SETTLEMENT BENEFITS
6. What does the Settlement provide?

Keurig has agreed to pay $31,000,000 in a non-reversionary fund in full and complete settlement and
release of all claims of Plaintiffs and the Settlement Class Members, as described in the Settlement. The
Fund will be used to pay Settlement Class Members who send in a valid Claim Form, after attorneys’ fees,
settlement and class administration costs, and other expenses have been deducted. You cannot receive
compensation unless you submit a Claim Form as set forth below.

The value of any claim will be based on the location of the purchase of the Keurig K-Cup Portion Pack
and any proof of purchase. In accordance with the Plan of Allocation, the value of a claim will be
calculated by the following matrix:

                              For Purchases Made in      For Purchases Made in
                                                                                      For Purchases Made in
                                Repealer States or       Non-Repealer States or
                                                                                        Florida or Illinois
                                   Territories2               Territories3

Proof of Purchase of
Keurig K-Cup Portion
Pack from a person other    100% of claim               7.5% of claim              33 1/3% of claim
than Keurig Submitted
with Proof of Claim




2
  The following are Repealer States or Territories: Arizona, Arkansas, California, District of Columbia, Hawaii,
Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nebraska, Nevada, New
Hampshire, New Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island, South Dakota,
Tennessee, Utah, Vermont, West Virginia, Wisconsin and Guam.
3
   The following are Non-Repealer States or Territories: Alabama, Alaska, Colorado, Connecticut, Delaware,
Georgia, Idaho, Indiana, Kentucky, Louisiana, Maryland, Montana, New Jersey, Ohio, Oklahoma, Pennsylvania,
South Carolina, Texas, Virginia, Washington, Wyoming, American Samoa, Puerto Rico, the Northern Mariana
Islands, and the U.S. Virgin Islands.

                       QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                      WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
   Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 6 of 11




                             For Purchases Made in      For Purchases Made in
                                                                                   For Purchases Made in
                               Repealer States or       Non-Repealer States or
                                                                                     Florida or Illinois
                                  Territories2               Territories3

No Proof of Purchase of
Keurig K-Cup Portion
Pack, but Proof of          50% of claim with a        3.75% of claim with a     16 2/3% of claim with a
Purchase of Keurig Brewer   7,300-cup/12 mo. cap       7,300-cup/12 mo. cap      7,300-cup/12 mo. cap
Submitted with Proof of
Claim

No Proof of Purchase of
Keurig K-Cup Portion
                            10% of claim with a 550-   0.75% of claim with a     3 1/3% of claim with a 550-
Pack or Keurig Brewer
                            cup/12 mo. cap             550-cup/12 mo. cap        cup/12 mo. cap
Submitted with Proof of
Claim


Each Settlement Class Member who submits a valid Claim Form will receive its pro rata share of the
Fund, after attorneys’ fees, settlement and class administration costs, and other expenses have been
deducted, based on the value of its claim against all claims submitted (a “Settlement Award”). However,
any Settlement Award that is less than the cost to transmit payment will not be paid.

Settlement Class Counsel will ask the Court to approve an award of up to 33 1/3% of the Settlement
Amount to them for attorneys’ fees, up to $2.82 million for expenses plus additional costs of settlement
administration, up to $3,000 to each Class Representative who was deposed in the Action, and up to
$1,500 to the remaining Class Representatives.

Settlement Class Counsel, at appropriate times, will ask the Court to award settlement and class
administration costs, including the cost of notice to the Settlement Class. Settlement Class Counsel
presently estimates that the cost will not exceed $540,000.

If there are any uncashed checks or amounts remaining in the Fund after Settlement Awards are issued to
Settlement Class Members, that money will be distributed cy pres to Consumer Reports, an independent,
nonprofit organization that works side by side with consumers to create a safe, fair, and transparent
marketplace.

7. How much will my payment be?

Your share of the Fund will depend on the value of your claim. The value of your claim will be based on
the location of the purchase of the Keurig K-Cup Portion Pack and any proof of purchase. The matrix set
forth in Part 6 above will be used to value your claim. If you submit a valid Claim Form, you will receive
your pro rata share of the Fund, after attorneys’ fees, settlement and class administration costs, and other
expenses have been deducted, based on the value of your claim against all claims submitted. However, if
your Settlement Award is less than the cost to transmit payment, you will not be paid.


8. What am I giving up to stay in the Settlement Class?

Unless you exclude yourself from the Settlement, you will be part of the Settlement Class, and you will be
bound by the release of claims in the Settlement. This means that, if the Settlement is approved, you
cannot sue, continue to sue, or be part of any other lawsuit against Keurig asserting a released claim. It

                       QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                      WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
   Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 7 of 11



also means that all of the Court’s orders will apply to you and legally bind you. If you sign the Claim
Form or do nothing, you will agree to release Keurig from any and all claims under federal and state law
that arise from the allegations in this Action.

                              THE LAWYERS REPRESENTING YOU
9. Do I have a lawyer in this case?

Yes. The Court has appointed the law firms of Kaplan Fox & Kilsheimer LLP, 850 Third Avenue, 14th
Floor, New York, NY 10022; Pearson, Simon & Warshaw, LLP, 15165 Ventura Blvd., Suite 400,
Sherman Oaks, CA 91403; and Wolf Haldenstein Adler Freeman & Herz LLP, 270 Madison Avenue,
New York, NY 10016, as Settlement Class Counsel to represent you and the Settlement Class in this case.
These lawyers have experience handling similar cases. More information about these lawyers and their
law firms is available at www.kaplanfox.com, www.pswlaw.com, and www.whafh.com.

10. Should I get my own lawyer?

You do not need to hire your own lawyer because Settlement Class Counsel is representing you and all the
other members of the Settlement Class. If you want someone other than Settlement Class Counsel to
speak for you, you may hire your own lawyer at your own expense.

11. How will the lawyers be paid?

Settlement Class Counsel will ask the Court to approve payment of up to 33 1/3% of the Settlement
Amount to them for attorneys’ fees and up to $2.82 million to reimburse them for expenses incurred plus
additional costs of settlement administration. The fees would pay Settlement Class Counsel for litigating
this case, including investigating the facts, engaging in motion practice and discovery, and negotiating the
Settlement, since 2014 without any payment. The Court may award less than these amounts. Attorneys’
fees and expenses awarded by the Court will be payable upon the Court’s award notwithstanding the
existence of any objection to the Settlement but subject to Settlement Class Counsel’s obligation to refund
or repay the Settlement Fund if the Settlement is ultimately not approved.

                             HOW TO APPLY FOR COMPENSATION
12. How can I get compensation under the Settlement?

To qualify for compensation under the Settlement, you must submit a Claim Form by no later than
_____________. You may submit a hard-copy Claim Form by mail or overnight courier. You may submit
a Claim Form online at www.KeurigIndirectPurchaserSettlement.com. A Claim Form is available to
download and print at www.KeurigIndirectPurchaserSettlement.com. Read the instructions carefully, fill
out the form, sign it, and transmit it. If sent by mail, it must be postmarked no later than ____________.

The Claim Form must be signed by you under penalty of perjury (either by hand or, if you submit it
online, electronically), affirming that you are a qualified member of the Settlement Class and that the
information provided therein is true and accurate to the best of your knowledge.

13. When would I receive compensation?

Before payments can be sent, the Court will hold a hearing on ___________ to decide whether to approve
the Settlement, which is called the Final Approval Hearing. If the Court approves the Settlement, after

                      QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                     WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
   Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 8 of 11



that, it takes time to process the claims and there may be delays. Everyone who sends in a Claim Form
will be informed of the progress of the Settlement through information posted at
www.KeurigIndirectPurchaserSettlement.com. Please be patient.

                     EXCLUDING YOURSELF FROM THE SETTLEMENT
14. How do I get out of the Settlement?

If you do not want a Settlement Award under this Settlement, and you want to keep the right to sue or
continue to sue Keurig regarding its alleged anti-competitive practices that are the subject of the Action,
then you must take steps to get out of the Settlement Class. This is called excluding yourself from, or
opting out of, the Settlement Class.

To exclude yourself from the Settlement, you must send a letter by mail to the Claims Administrator that
(a) states your name, address, and telephone number; (b) an estimate of the approximate number of Keurig
K-Cup Portion Packs you purchased during the Settlement Class Period; (c) is personally signed by you,
and not your attorney or anyone acting on your behalf; and (d) includes the statement “I/we request to be
excluded from the indirect purchaser class settlement in In re: Keurig Green Mountain Single-Serve
Coffee Antitrust Litigation, MDL No. 2542, Master Docket No. 1:14-md-02542-VSB-SLC, Civil Action
No. 1:13-03790-VSB-SLC.” No request for exclusion will be valid unless all of the information described
above is included.

You must mail your exclusion request postmarked no later than __________ to the Claims Administrator
at the following address: Keurig Indirect Purchasers Antritust Settlement (Exclusions) c/o JND Legal
Administration, P.O. Box. 91383, Seattle, WA 98111.

15. If I do not exclude myself, can I sue Defendant for the same thing later?

No. If you do not exclude yourself, you give up any right to sue (or continue to sue) Keurig for the claims
that this Settlement resolves.

16. If I exclude myself, can I get compensation under this Settlement?

No. If you ask to be excluded, you will not get any compensation under the Settlement, and you cannot
object to the Settlement.

       OBJECTING TO THE SETTLEMENT, ATTORNEYS’ FEES, OR THE PLAN OF
                               ALLOCATION
17. How do I tell the Court that I do not agree with the Settlement?

You can ask the Court to deny approval of the Settlement, the Attorneys’ Fees or the Plan of Allocation
by filing an objection. You can’t ask the Court to order a different Settlement; the Court can only approve
or reject the Settlement. If the Court denies approval, no Settlement Awards will be sent out and the
lawsuit will continue. If that is what you want to happen, you must object.

Any objection must be in writing. If you file a timely written objection, you may, but are not required to,
appear at the Final Approval Hearing, either in person or through your own attorney. If you appear
through your own attorney, you are responsible for hiring and paying that attorney. All written objections
and supporting papers must (a) clearly identify the case name and number (In re: Keurig Green Mountain

                      QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                     WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
    Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 9 of 11



Single-Serve Coffee Antitrust Litigation, This Relates to the Indirect Purchaser Actions, MDL No. 2542,
Master Docket No. 1:14-md-02542-VSB-SLC, Civil Action No. 1:13-03790-VSB-SLC), (b) be submitted
to the Court either by mailing them to the Clerk, United States District Court for the Southern District of
New York, Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl Street, New York, NY 10007, or by
filing them in person at any location of the United States District Court for the Southern District of New
York and (c) be filed or postmarked on or before ____________.

Written objections must also contain: (1) your full name, address and telephone number; (2) a written
statement of all grounds for the objection accompanied by any legal support for the objection; (3) copies
of any papers, briefs, or other documents upon which the objection is based; (4) a list of all persons who
will be called to testify in support of the objection (if any); (5) a statement of whether you intend to appear
at the Final Approval Hearing; (6) proof of membership in the Settlement Class; (7) a list of all objections
filed by the you or your counsel (if any) to class action settlements in the last ten years; and (8) your
signature and your attorney’s signature (if any).


18. What is the difference between objecting and excluding myself from the Settlement?

Objecting means you are telling the Court that you do not like something about the Settlement. You can
object only if you stay in the Settlement Class. Excluding yourself from the Settlement means that you do
not want to be part of the Settlement Class. If you exclude yourself, you have no basis to object to the
Settlement.

                                         IF YOU DO NOTHING
19. What happens if I do nothing at all?

If you do nothing, you will remain a member of the Settlement Class, and you will give up certain rights
to sue Keurig. However, you will not receive any compensation, because you must submit a Claim Form
in order to receive compensation under this Settlement.

                          THE COURT’S FINAL APPROVAL HEARING
20. When and where will the Court decide whether to approve the Settlement?

The Court will hold a Final Approval Hearing at ______ .m. on _______, 2021,4 at the United States
District Court for the Southern District of New York, Thurgood Marshall United States Courthouse, 40
Foley Square, Courtroom 518, New York, NY 10007, or by telephonic or electronic means. At this
hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate. If there are valid
objections that comply with the requirements in Part 17 above, the Court also will consider them and will
listen to people who have asked to speak at the hearing. The Court may also decide how much to pay to
Settlement Class Counsel and the Class Representatives.

The date of the Final Approval Hearing may change without further notice to the Settlement Class.
Settlement      Class       Members         should       check        the       Settlement     Website,
www.KeurigIndirectPurchaserSettlement.com or the Court’s Public Access to Court Electronic Records
(PACER) system at https://ecf.nysd.uscourts.gov to confirm that the date has not been changed.

4
  The hearing date may change without further                    notice.   Check    the   settlement   website
www.KeurigIndirectPurchaserSettlement.com for updates.

                       QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                      WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
     Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 10 of 11




21. Do I have to come to the Final Approval Hearing?

No. Settlement Class Counsel will appear on behalf of the Settlement Class. But, you are welcome to
come or have your own lawyer appear, at your own expense.

22. May I speak at the Final Approval Hearing?

You or any lawyer you retain may ask the Court for permission to speak at the Final Approval Hearing.
To do so, you must include in your objection to the Settlement a statement saying that it is your intent to
appear at the Final Approval Hearing. Your objection and notice of intent to appear must be submitted to
the Court and postmarked no later than _________. You cannot speak at the hearing if you excluded
yourself from the Settlement.


                                    GETTING MORE INFORMATION
23. Is this the entire Notice of the Settlement?

No. This notice is only a summary of the proposed Settlement. More information about the lawsuit and
the     precise     terms    and      conditions     of     the     Settlement     is    available     at
www.KeurigIndirectPurchaserSettlement.com, or by calling toll-free 1-833-794-0948, or by writing to JND
Legal Administration the Claims Administrator, at Keurig Indirect Purchasers Antitrust Settlement c/o
JND Legal Administration, P.O. Box 91382, Seattle, WA 98111 or via e-mail at
info@KeurigIndirectPurchaserSettlement.com, or by accessing the Court docket in this case, for a fee,
through the Court’s PACER system at https://ecf.nysd.uscourts.gov, or by visiting the office of the Clerk
of the Court for the United States District Court for the Southern District of New York, Daniel Patrick
Moynihan U.S. Courthouse, 500 Pearl Street, New York, NY 10007, between 9:00 a.m. and 1:00 p.m.5
Monday through Friday, excluding Court holidays, or by contacting Settlement Class Counsel at the
information listed immediately below.

           Kaplan Fox & Kilsheimer LLP
           Robert N. Kaplan
           Gregory K. Arenson
           Hae Sung Nam
           Jason Uris
           850 Third Avenue, 14th Floor
           New York, NY 10022
           (212) 687-1980
           rkaplan@kaplanfox.com
           garenson@kaplanfox.com
           hnam@kaplanfox.com
           juris@kaplanfox.com

           Wolf Haldenstein Adler Freeman & Herz LLP
           Mark Rifkin
           Thomas Burt
           270 Madison Avenue

5
    Court hours may change. Check the settlement website www.KeurigIndirectPurchaserSettlement.com for updates.

                         QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                        WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
  Case 1:14-md-02542-VSB-SLC Document 1115-7 Filed 09/30/20 Page 11 of 11



        New York, NY 10016.
        (212) 545-4600
        rifkin@whafh.com
        burt@whafh.com

        Pearson Simon & Warshaw, LLP
        Clifford H. Pearson
        Daniel L. Warshaw
        Matthew A. Pearson
        15165 Ventura Blvd., Suite 400
        Sherman Oaks, CA 91403
        (818) 788-8300
        cpearson@pswlaw.com
        dwarshaw@pswlaw.com
        mapearson@pswlaw.com


This Settlement Notice was approved by order of the United States District Court for the Southern District
of New York on _______, 2020. A copy of the Court’s order is available on the Settlement website at
www.KeurigIndirectPurchaserSettlement.com.

Dated: _______, 2020                                             By Order of the Court
                                                                 United States District Court
                                                                 Southern District of New York

Please do not contact the Court or the Court Clerk’s Office to inquire about this Settlement or the
Claims Process.




                      QUESTIONS? CALL 1-833-794-0948 TOLL-FREE OR VISIT
                     WWW.KEURIGINDIRECTPURCHASERSETTLEMENT.COM
